DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 13-32 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 13: Calculating a resulting first temperature of a semiconductor junction layer of the at least one semiconductor that would result from the electrical power loss present during a future interval; e) iteratively performing steps b) to d) with smaller values of the maximum second torque that can be generated according to step b) each iteration until the resulting first temperature that is calculated in accordance with step d) corresponds at most to a maximum permissible second temperature of the semiconductor junction layer; and f) then one of operating the electric machine during the future interval with a torque whose value is at most the maximum second torque ascertained by step e) or operating the electric machine with a higher torque than the maximum second torque ascertained by step e) for an interval shorter than the future interval including remaining claim limitations. 
As per independent claim 23: Calculate a resulting first temperature of a semiconductor junction layer of the at least one semiconductor that would result from the electrical power loss present during a future interval; e) iteratively perform steps b) to d) with smaller values of the maximum second torque that can be generated according to step b) each iteration until the 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 2016/0226421 to Kadry discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846